TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 19, 2018



                                       NO. 03-17-00215-CR


                                    Salvador Simon, Appellant

                                                  v.

                                   The State of Texas, Appellee


           APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the order denying habeas relief signed by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.